Title: The American Commissioners to Harmon Courter, 17 February 1778
From: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur,Adams, John
To: Courter, Harmon


Sir,
Paris Feby. 17 1778
We Deliver you herewith our Letters and Dispatches for Congress which you will take Care of, and on no account Let them go out of your Possession until you deliver them up to the Hon’ble Committee of Foreign Affairs. On your embarking secure them in a Proper manner for being Sunk, in Case of being actually taken by the Enemy. We give you 100 Louis D’ors for your expences, of which you will keep an account and render the same to the Congress, to whom we have recommended you, for such further Consideration as shall be judged adequate to the Services you will render them and the Public, by delivering these dispatches in Safety. We wish you a good Voyage and with recommending the strictest Prudence and Œconomy remain Sir Your &c.
B FS.DA L
Capt. Courter
